Exhibit 10.1

 

LOGO [g832988img01.jpg]   Credit Agreement

This agreement dated as of December 5, 2014 is between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”), whose address is 888 SW
5th Ave., Portland, OR 97204, and Nautilus, Inc. (individually, the “Borrower”
and if more than one, collectively, the “Borrowers”), whose address is 17750 SE
6th Way, Vancouver, WA 98683.

 

1. Credit Facilities.

 

  1.1 Scope. This Agreement governs Facility A, and, unless otherwise agreed to
in writing by the Bank and the Borrower or prohibited by any Legal Requirement
(as hereafter defined), governs the Credit Facilities as defined below. Advances
under any Credit Facilities shall be subject to the procedures established from
time to time by the Bank. Any procedures agreed to by the Bank with respect to
obtaining advances, including automatic loan sweeps, shall not vary the terms or
conditions of this Agreement or the other Related Documents regarding the Credit
Facilities.

 

  1.2 Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed $20,000,000.00 in the aggregate
at any one time outstanding (“Facility A”). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
Agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.

Letter of Credit Sub-Limit. At any time the Borrower is entitled to an advance
under Facility A, the Bank agrees to issue letters of credit (all letters of
credit issued for the account of the Borrower which are outstanding on the date
of the Line of Credit Note and any letter of credit issued under this Agreement,
together with any and all amendments, modifications, renewals, extensions,
increases, restatements and rearrangements of and substitutions and replacements
for, any of the foregoing, a “Letter of Credit” or “Letters of Credit”) for the
account of the Borrower in an amount not in excess of the maximum advance that
it would then be entitled to obtain under Facility A, provided that (a) the
aggregate maximum amount which is drawn and remains unreimbursed under all
Letters of Credit plus the aggregate maximum available amount which may be drawn
under all Letters of Credit which are outstanding at any time (the “L/C
Obligations”), shall not exceed $2,000,000.00, (b) the issuance of any Letter of
Credit with an expiration date beyond the maturity date of the Line of Credit
Note shall be subject to the approval of the Bank, (c) any Letter of Credit
shall be a standby or commercial letter of credit and the form of the requested
Letter of Credit shall be satisfactory to the Bank, and (d) the Borrower shall
have executed an application and reimbursement agreement for any Letter of
Credit in a form satisfactory to the Bank. While any Letter of Credit is
outstanding, the maximum amount of advances that may be outstanding under the
Line of Credit Note shall be automatically reduced by the L/C Obligations. The
Borrower shall pay the Bank a fee for each Letter of Credit that is issued,
calculated at the rate of 1.00% per annum of the original maximum amount
available of such Letter of Credit, with the fee being calculated on the basis
of a 360-day year and the actual number of days in the period during which the
Letter of Credit will be outstanding; provided, however, that such fee shall not
be less than the Bank’s standard issuance fee for each Letter of Credit. No
credit shall be given for fees paid due to early termination of any Letter of
Credit. The Borrower shall also pay the Bank’s standard transaction fees with
respect to any transactions occurring on account of any Letter of Credit. Each
fee shall be payable when the related letter of credit is issued, and
transaction fees shall be payable upon completion of the transaction as to which
they are charged. All fees may be debited by the Bank to any deposit account of
the Borrower with the Bank without further authority and, in any event, shall be
paid by the Borrower within ten (10) days following billing. The Bank is
authorized, but not obligated to make an advance under the Line of Credit Note
without notice to the Borrower, to make payment on a drawing under any Letter of
Credit. References in this Agreement to the principal amount outstanding under
the Credit Facilities shall include L/C Obligations. Subject to the limits set
forth in this paragraph, and the terms and conditions of this Agreement, so long
as no default has occurred in any provision of this Agreement, the Notes or any
other Related Documents and is continuing beyond the applicable cure period set
forth therein, Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly, Borrower may obtain Letters of Credit to replace
Letters of Credit that have expired, or that have been drawn upon and
reimbursed.

 

2. Definitions and Interpretations.

 

  2.1 Definitions. As used in this Agreement, the following terms have the
following respective meanings:

A. “Account” means a trade account, account receivable, other receivable, or
other right to payment for goods sold or leased or services rendered.



--------------------------------------------------------------------------------

B. “Affiliate” means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.

C. “Authorizing Documents” means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of all Persons (other than the
Bank) executing any Related Document or their representatives to execute and
deliver the Related Documents and perform the Person’s obligations thereunder.

D. “Capital Expenditures” means any expenditure or the incurrence of any
obligation or liability for any asset which is classified as a capital asset
under GAAP.

E. “Collateral” means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.

F. “Control” as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

G. “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this Agreement.

H. “Distributions” means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
expended in the current accounting period.

I. “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

J. “Equity Owner” means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.

K. “Fee Letter” means that certain letter agreement dated the date hereof by and
between the Borrower and the Bank, as the same may be amended or otherwise
modified from time to time.

L. “GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.

M. “Inventory” means raw materials, work in process, finished goods,
merchandise, parts and supplies, of every kind and goods held for sale or lease
or furnished under contracts of service and all documents of title, warehouse
receipts, bills of lading, and all other documents of every type covering all or
any part of the foregoing.

N. “Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of any
foreign governmental authority, the United States of America, any state thereof,
any political subdivision of any of the foregoing or any agency, department,
commission, board, bureau, court or other tribunal having jurisdiction over the
Bank, any Pledgor or any Obligor or any of its Subsidiaries or their respective
Properties or any agreement by which any of them is bound.

O. “Liabilities” means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.

 

2



--------------------------------------------------------------------------------

P. “Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.

Q. “Notes” means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.

R. “Obligor” means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.

S. “Organizational Documents” means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.

T. “Permitted Investments” means cash, cash equivalents, obligations, securities
and other investments permitted in accordance with Borrower’s Investment Policy
adopted by the Borrower’s Board of Directors as in effect as of the date hereof
and as provided to and reasonably satisfactory to the Bank.

U. “Permitted Acquisition” means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than 50% of the
voting Equity Interests of, or a business line or a division of, any Person;
provided that: (1) the Persons, assets, business lines or divisions acquired
shall not be in engaged in any business activities substantially different from
those in which the Borrower is presently engaged or such other lines of business
as may be consented to by Bank; (2) no default, event of default or event that
would constitute a default or event of default but for the giving of notice, the
lapse of time or both, has occurred in any provision of this Agreement, the
Notes or any other Related Documents and is continuing or would result from such
acquisition; (3) as of the closing of any acquisition, such acquisition shall
have been approved by the board of directors or equivalent governing body of the
Person to be acquired or from which such assets, business line or division is to
be acquired; (4) not less than 15 Business Days prior to the consummation of any
acquisition for consideration (including assumed liabilities, earnout payments
and any other deferred payment) in excess of $5,000,000, the Borrower shall have
delivered to the Bank a written description of the Person, assets, business line
or division to be acquired and its operations; (5) the Borrower shall
demonstrate to the reasonable satisfaction of the Bank that, after giving effect
to such acquisition, the Borrower will be in pro forma compliance with all of
the terms and provisions of the financial covenants set forth in Sections 5.2M
and 5.2N of this Agreement; and (6) if such acquisition is structured as a
merger, the Borrower (or if such merger is with any Subsidiary, then such
Subsidiary) shall be the surviving Person after giving effect to such merger.

V. “Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

W. “Pledgor” means any Person providing Collateral.

X. “Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

Y. “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

Z. “Related Documents” means this Agreement, the Notes, the Fee Letter, Letters
of Credit, applications for letters of credit, all loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, and any other instrument or
document executed in connection with this Agreement or with any of the
Liabilities.

 

3



--------------------------------------------------------------------------------

AA. “Subsidiary” means, as to any particular Person (the “parent”), a Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

BB. “Subordinated Debt” means debt subordinated to the Liabilities in manner and
by written agreement satisfactory to the Bank.

 

  2.2 Interpretations. Whenever possible, each provision of the Related
Documents shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this Agreement cannot be
enforced, the remaining portions of this Agreement shall continue in effect. In
the event of any conflict or inconsistency between this Agreement and the
provisions of any other Related Documents, the provisions of this Agreement
shall control. Use of the term “including” does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this Agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank’s
determination, consent, approval or satisfaction is required under this
Agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this Agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank’s
decision shall be final and conclusive.

 

3. Conditions Precedent to Extensions of Credit.

 

  3.1 Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
Agreement and any initial advance under any of the Credit Facilities, whether by
disbursement of a loan, issuance of a letter of credit, or otherwise, the
Borrower shall deliver to the Bank, in form and substance satisfactory to the
Bank:

A. Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
Agreement or the other Related Documents;

B. Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Related Documents in form and substance satisfactory to the
Bank that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Bank) that
is a party to this Agreement or any other Related Document; (ii) evidence that
each Person (other than the Bank) which is a party to this Agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so; and

C. Liens. The termination, assignment or subordination, as determined by the
Bank, of all Liens (except Permitted Liens as defined in Section 5.2E below) on
the Collateral in favor of any secured party (other than the Bank).

 

  3.2 Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this Agreement, whether by disbursement of a loan, issuance
of a letter of credit or otherwise, the following conditions must be satisfied:

A. Representations. The representations of the Borrower and any other parties,
other than the Bank, in the Related Documents are true in all material respects
on and as of the date of the request for and funding of the extension of credit;

B. No Event of Default. No default, event of default or event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, has occurred in any provision of this Agreement, the Notes or
any other Related Documents and is continuing or would result from the extension
of credit;

 

4



--------------------------------------------------------------------------------

C. Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and

D. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by and does not subject the Bank, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.

 

4. Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 

  4.1 Insurance. Maintain insurance with financially sound and reputable
insurers, with such insurance and insurers to be reasonably satisfactory to the
Bank, covering its Property and business against those casualties and
contingencies and in the types and amounts as are in accordance with sound
business and industry practices, and furnish to the Bank, upon request of the
Bank, reports on each existing insurance policy showing such information as the
Bank may reasonably request.

 

  4.2 Existence. Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books (if required by GAAP) and, at the Bank’s reasonable request, adequate
funds or security has been pledged or reserved to insure payment.

 

  4.3 Financial Records. Maintain proper books and records of account in which
entries complete in all material respects will be made, in accordance with GAAP,
and consistent with financial statements previously submitted to the Bank.

 

  4.4 Inspection. Permit the Bank, its agents and designees to, upon reasonable
advance notice and at any reasonable time during normal business hours, and from
time to time at reasonable intervals at mutually agreeable dates and times:
(a) inspect and photograph its Property, to examine and copy files, books and
records, and to discuss its business, operations, prospects, assets, affairs and
financial condition with the Borrower’s or its Subsidiaries’ officers and
accountants, and (b) perform audits or other inspections of the Collateral,
including the records and documents related to the Collateral, provided,
however, in the absence of a default under this Agreement or any other Related
Document, Borrower shall not be obligated to permit Bank to conduct more than
two such audits or inspections in any 12-month period. The Borrower will, and
will cause its Subsidiaries to cooperate with any inspection or audit. The
Borrower will pay the Bank the reasonable costs and expenses of any audit or
inspection of the Collateral (including fees and expenses charged internally by
the Bank for asset reviews) promptly after receiving the invoice.

 

  4.5 Financial Reports. Furnish to the Bank whatever information, statements,
books and records the Bank may from time to time reasonably request, including
at a minimum:

A. Within forty-five (45) days after each quarterly period, the consolidated
financial statements of the Borrower and its Subsidiaries prepared and presented
in accordance with GAAP, including a balance sheet as of the end of that period,
and income statement for that period, and, if requested at any time by the Bank,
statements of cash flow and retained earnings for that period, all certified as
correct by one of its authorized agents.

B. Within ninety (90) days after and as of the end of each of its fiscal years,
the consolidated financial statements of the Borrower and its Subsidiaries
prepared and presented in accordance with GAAP, including a balance sheet and
statements of income, cash flow and retained earnings, such financial statements
to be audited by an independent certified public accountant reasonably
satisfactory to the Bank.

 

  4.6 Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Bank’s option to terminate the Credit Facilities;
(3) the institution of steps by it to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which it may have liability;
(4) any reportable event or any prohibited transaction in connection with any
employee benefit plan; (5) any additions to or changes in the locations of its
businesses; and (6) any alleged breach by the Bank of any provision of this
Agreement or of any other Related Document.

 

  4.7 Other Agreements. Comply with (a) all terms and conditions of the Related
Documents and (b) all other agreements, whether now or hereafter existing,
between it and any other Person, except to the extent failure to do so

could not have a material adverse effect on the Borrower’s or any of its
Subsidiaries’ financial condition, properties, business, affairs, or operations.

 

5



--------------------------------------------------------------------------------

  4.8 Title to Assets and Property. Maintain good and marketable title to all of
its Properties, and defend them against all claims and demands of all Persons at
any time claiming any interest in them.

 

  4.9 Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien, comply with any
Legal Requirement applicable to the Bank or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.

 

  4.10 Employee Benefit Plans. Maintain each employee benefit plan as to which
it may have any liability, in compliance with all Legal Requirements.

 

  4.11 Fee Letter. Timely observe, perform and comply with each and every one of
the terms, covenants, conditions and agreements contained in the Fee Letter, on
its part to be kept, observed, performed or complied with.

 

  4.12 Banking Relationship. Establish and maintain its primary banking
depository and disbursement relationship with the Bank.

 

  4.13 Compliance Certificates. Provide the Bank, within forty-five (45) days
after the end of each calendar quarter, with a certificate executed by its chief
financial officer, or other officer or an individual satisfactory to the Bank,
certifying that, as of the date of the certificate, no default exists under any
provision of this Agreement or the other Related Documents.

 

5. Negative Covenants.

 

  5.1 Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with GAAP applied on a basis consistent
with financial statements previously submitted by the Borrower to the Bank.

 

  5.2 Without the written consent of the Bank, the Borrower will not and no
Subsidiary of the Borrower will:

A. Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, the Borrower may (1) pay
Distributions to its Equity Owners, (2) repurchase or redeem any of its Equity
Interests in accordance with a repurchase plan now existing or hereafter adopted
by Borrower, and (3) redeem any of its Equity Interests, in each case so long as
no default, event of default or event that would constitute a default or event
of default but for the giving of notice, the lapse of time or both, has occurred
in any provision of this Agreement, the Notes or any other Related Documents and
is continuing or would result therefrom, and the Borrower demonstrates to the
reasonable satisfaction of the Bank that, after giving effect to such payment,
repurchase or redemption, the Borrower will be in pro forma compliance with all
of the terms and provisions of the financial covenants set forth in Sections
5.2M and 5.2N of this Agreement.

B. Sale of Equity Interests. Issue, sell or otherwise dispose of its Equity
Interests; provided, however, Borrower may (1) issue additional Equity Interests
in the Borrower, and (2) sell Equity Interests in the Borrower owned by the
Borrower, in each case so long as no default, event of default or event that
would constitute a default or event of default but for the giving of notice, the
lapse of time or both, has occurred in any provision of this Agreement, the
Notes or any other Related Documents and is continuing or would result therefrom
and the Borrower demonstrates to the reasonable satisfaction of the Bank that,
after giving effect to such payment, repurchase or redemption, the Borrower will
be in pro forma compliance with all of the terms and provisions of the financial
covenants set forth in Sections 5.2M and 5.2N of this Agreement. Notwithstanding
the foregoing, the Borrower may at any time issue, sell or otherwise dispose of
Equity Interests in the Borrower pursuant to stock option, restricted stock,
performance unit or similar compensation awards made under any equity incentive
plan adopted by the Company’s Board of Directors, or the Compensation Committee
of the Company’s Board of Directors.

C. Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank,
(3) indebtedness reflected in its latest financial statement furnished to the
Bank prior to execution of this Agreement and that is not to be paid with

 

6



--------------------------------------------------------------------------------

proceeds of borrowings under the Credit Facilities, (4) indebtedness outstanding
as of the date hereof that has been disclosed to the Bank in writing and that is
not to be paid with proceeds of borrowings under the Credit Facilities,
(5) operating lease obligations under which the aggregate of all payments for
any new operating leases exceeds $3,000,000 in any one fiscal year, measured
annually at the end of each fiscal year, (6) intercompany indebtedness to
Borrower’s Subsidiaries, provided that such indebtedness is subordinated to the
indebtedness owing to the Bank and the aggregate principal amount of such
indebtedness and obligations taken together with the indebtedness and
obligations described in subsections (7) and (9) shall not exceed $5,000,000 at
any one time outstanding, (7) purchase money indebtedness incurred and liens
therefor in connection with the purchase of equipment and/or real estate,
provided that the aggregate principal amount of such indebtedness and
obligations taken together with the indebtedness and obligations described in
subsections (6) and (9) shall not exceed $5,000,000 at any one time outstanding,
(8) indebtedness for taxes, assessments or government charges not delinquent or
being contested in good faith by appropriate proceedings, (9) other indebtedness
and obligations not otherwise permitted in subsections (1) through
(8) preceding; provided that the aggregate principal amount of such indebtedness
and obligations taken together with the indebtedness and obligations described
in subsections (6) and (7) shall not exceed $5,000,000 at any one time
outstanding, and (10) renewals, extensions and refinancings of any of the
indebtedness described in subsections (1) through (9) of this paragraph,
provided that such indebtedness (a) is in an aggregate principal amount not in
excess of the then outstanding of the indebtedness being refinanced, and (b) the
maturity of such indebtedness is no earlier than the maturity of the
indebtedness being refinanced.

D. Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business.

E. Liens. Create or permit to exist any Lien on any of its Property except:
(1) existing Liens known to and approved by the Bank; (2) Liens to the Bank;
(3) Liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker’s compensation, unemployment
insurance, social security and pension liabilities; (4) Liens for real or
personal property taxes, assessments or other government charges that are
delinquent but are being contested in good faith and by appropriate proceedings
and diligently conducted; (5) landlords’ and lessors’ Liens in respect of rent
not in default, mechanics’, warehouseman’s, laborers’, and materialmen’s and
similar Liens, if the obligations secured by such Liens are not then delinquent;
(6) easements, rights of way, restrictions, and other similar charges or Liens
relating to real property which do not materially detract from the value or use
of such real property or interfere in a material way with the ordinary conduct
of Borrower’s businesses; (7) purchase money Liens in connection with
Indebtedness permitted under Section 5.2C(7), provided, that: (a) any such Lien
is created solely for the purpose of securing the indebtedness incurred to
finance the cost of the Property subject thereto, (b) the principal amount of
the indebtedness secured by such Lien does not exceed such cost, and (c) such
Lien does not extend to or cover any other Property other than such item of
Property; (8) deposits of cash with the owner or lessor of premises leased and
operated by Borrower in the ordinary course of business to secure the
performance by Borrower of its obligations under the terms of the lease for such
premises; (9) Liens arising from precautionary UCC filings regarding “true”
operating leases permitted under this Agreement or the consignment of goods to
Borrower; (10) Liens arising by operation of law under Article 2 of the UCC in
favor of a reclaiming seller of goods or buyer of goods, provided that any such
Liens are subordinated under law to the Liens in favor of Bank; (11) normal and
customary rights of setoff upon deposits in favor of depository institutions,
and Liens of a collecting bank on payment items in the course of collection,
provided that such deposit account is not intended by Borrower to provide
collateral to the depository institution; (12) licenses of intellectual property
owned by Borrower and granted to any person in the ordinary course of business
and any resections or conditions or transfer, assignment or renewal customarily
imposed in a liens to use intellectual property; (13) judgments and other
similar Liens arising in connection with court proceedings that do not
constitute a default under the terms of this Agreement or the other Related
Documents; (14) pledges and deposits of cash or less than $100,000 to secure
obligations under appeal bonds or as otherwise required in connection with court
proceeds (including without limitation, surety bonds, security for costs of
litigation where required by law and letters of credit) or any other instruments
serving a similar purpose (the Liens described in subsections (1) through (14),
the “Permitted Liens”); and (15) Liens constituting a renewal, extension, or
replacement of any Permitted Lien,

F. Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for the purpose of “purchasing or carrying any
margin stock” within the meaning of Federal Reserve Board Regulation U. At the
Bank’s request, it will furnish a completed Federal Reserve Board Form U-1.

G. Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged (other than activities or
products that are complementary or ancillary to the present business activities
or products of Borrower); (2) cease operations, liquidate, merge, transfer,
acquire or consolidate with any other Person, change its name, dissolve, or sell
a substantial portion of its assets out of the ordinary course of business; or
(3) enter into any arrangement with any Person providing for the leasing by it
of Property which has been sold or transferred by it to such Person.

 

 

7



--------------------------------------------------------------------------------

H. Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.

I. Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this Agreement or any of the other Related Documents.

J. Limitation on Loans, Advances to and Investments in Others and Receivables
from Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extensions of trade credit
to customers in the ordinary course of business on ordinary terms; (2) Permitted
Investments; (3) loans, advances, investments and receivables existing as of the
date of this Agreement that have been disclosed to and approved by the Bank in
writing and that are not to be paid with proceeds of borrowings under the Credit
Facilities; (4) advances to employees in the ordinary course of business in an
amount not to exceed $100,000.00 at any one time outstanding; (5) loans and
advances from the Borrower to a Guarantor or from a Guarantor to the Borrower;
(6) investments in and acquisition of interests in a Guarantor; (7) loans and
advances to Domestic Subsidiaries that are not a Guarantor in an amount not to
exceed $10,000,000.00 at any one time outstanding; (8) investments in and
acquisition of interests in Domestic Subsidiaries that are not a Guarantor in an
amount not to exceed $10,000,000.00 in the aggregate in any Test Period;
(9) investments and acquisition of interests in, and loans and advances to,
Nautilus Fitness Canada, Inc.; (10) loans and advances to Foreign Subsidiaries
(other than Nautilus Fitness Canada, Inc.) in an amount not to exceed
$5,000,000.00 at any one time outstanding; (11) investments in and acquisition
of interests in Foreign Subsidiaries (other than Nautilus Fitness Canada, Inc.)
in an amount not to exceed $5,000,000.00 in the aggregate in any Test Period;
and (12) Permitted Acquisitions in an amount not to exceed (a) $20,000,000 in
the aggregate in any Test Period or (b) $40,000,000 in the aggregate during the
period commencing on the date of this Agreement and ending on December 5, 2017.

K. Organizational Documents. Alter, amend or modify any of its Organizational
Documents in a manner that will have a material adverse effect on the perfection
of the Bank’s Lien on the Collateral.

L. Capital Expenditures. Make Capital Expenditures (whether by purchase or
capital lease of any fixed assets, or otherwise) in excess of $10,000,000.00 in
the aggregate in any fiscal year.

M. Fixed Charge Coverage Ratio. Permit its “Fixed Charge Coverage Ratio”
(hereinafter defined in this subsection) for any “Test Period” (hereinafter
defined in this subsection) to be less than 1.25 to 1.00. As used in this
subsection, the term “Fixed Charge Coverage Ratio” means its ratio of (i) net
income before taxes, plus interest expense, plus depreciation expense, plus
amortization expense, plus rent and operating lease payments made, plus non-cash
stock based compensation, minus Capital Expenditures made which were not
financed with long term debt, minus income tax expense, minus Distributions
made, all computed for the Test Period, to (ii) scheduled principal payments
made on long term debt, plus capitalized lease payments made, plus interest
expense, plus rent and operating lease payments made, all computed for the Test
Period. As used in this subsection, the term “Test Period” means each period of
four consecutive fiscal quarters.

N. Asset Coverage Ratio. Permit its “Asset Coverage Ratio” (hereinafter defined
in this subsection) for any “Test Period” (hereinafter defined in this
subsection) to be greater than 1.00 to 1.00. As used in this subsection, the
term “Asset Coverage Ratio” means its ratio of (a) total liabilities excluding
(i) accounts arising from the purchase of goods and services in the ordinary
course of business, (ii) accrued expenses or losses, and (iii) deferred revenues
or gains, to (b) 75% of accounts receivable, plus 50% of the lower of cost
(determined using the first-in, first-out method of inventory accounting) or
wholesale market value, as determined by the Bank, of all Inventory, plus up to
$7,500,000 cash, cash equivalents, or investments in excess of $5,000,000 held
at Bank or its affiliates, all computed for the Test Period. As used in this
subsection, the term “Test Period” means each fiscal quarter.

O. Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

 

8



--------------------------------------------------------------------------------

P. Subsidiaries. Form, create or acquire any Subsidiary, except in connection
with a Permitted Acquisition.

 

6. Representations.

 

  6.1 Representations and Warranties by the Borrower. To induce the Bank to
enter into this Agreement and to extend credit or other financial accommodations
under the Credit Facilities, the Borrower represents and warrants as of the date
of this Agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this Agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) the execution and delivery of this Agreement and the other Related
Documents to which it is a party, and the performance of the obligations they
impose, do not violate any Legal Requirement, conflict with any agreement by
which it is bound, or require the consent or approval of any other Person,
(b) this Agreement and the other Related Documents have been duly authorized,
executed and delivered by all parties thereto (other than the Bank) and are
valid and binding agreements of those Persons, enforceable according to their
terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, (c) all balance sheets, profit and loss statements, and
other financial statements and other information furnished to the Bank in
connection with the Liabilities are accurate and fairly reflect in all material
respects the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates, (d) except
as disclosed on Schedule 6.1 to this Agreement, no litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) is pending or threatened against it, and no other event has
occurred, which may in any one case or in the aggregate materially adversely
affect it or any of its Subsidiaries’ financial condition, properties, business,
affairs, or operations other than litigation, claims, or other events, if any,
that have been disclosed to and acknowledged by the Bank in writing, (e) all of
its tax returns and reports that are or were required to be filed, have been
filed, and all taxes, assessments and other governmental charges have been paid
in full, except those presently being contested by it in good faith and for
which adequate reserves have been provided, (f) it is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended, (g) it is not a
“holding company”, or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, (h) there are no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that it could
assert with respect to this Agreement or the Credit Facilities, (i) it owns, or
is licensed to use, all trademarks, trade names, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted, and (j) no part of the proceeds of the Credit Facilities will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System of the United States (the “Board”) as now and from time
to time hereafter in effect or for any purpose which violates the provisions of
any regulations of the Board or any other Legal Requirement. The Borrower, other
than a natural Person, further represents that: (a) it is duly organized and
validly existing under the laws of the state where it is organized and is in
good standing in its state of organization and each state where it is doing
business, and (b) the execution and delivery of this Agreement and the other
Related Documents to which it is a party and the performance of the obligations
they impose (i) are within its powers, (ii) have been duly authorized by all
necessary action of its governing body, and (iii) do not contravene the terms of
its Organizational Documents or other agreement or document governing its
affairs.

 

7. Default/Remedies. If any of the Credit Facilities is not paid at maturity,
whether by acceleration or otherwise, or if a default by Borrower occurs under
the terms of this Agreement, the Notes or any other Related Documents and such
default is not cured within the applicable cure period set forth therein, then
the Bank shall have all of the rights and remedies provided by any law, equity
or agreement.

 

8. Miscellaneous.

 

  8.1 Notice. Any notices and demands under or related to this Agreement shall
be in writing and delivered to the intended party at its address stated in this
Agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this Agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; or (c) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.

 

9



--------------------------------------------------------------------------------

  8.2 No Waiver. No delay on the part of the Bank in the exercise of any right
or remedy waives that right or remedy. No single or partial exercise by the Bank
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of an advance during the existence of
any default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

  8.3 Integration. This Agreement, the Notes, and the other Related Documents
embody the entire agreement and understanding between the Borrower and the Bank
and supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
Agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this Agreement, the Notes and the other Related Documents in any other
jurisdiction.

 

  8.4 Joint and Several Liability. Each party executing this Agreement as the
Borrower is individually, jointly and severally liable under this Agreement.

 

  8.5 Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Washington (without giving effect to
its laws of conflicts). The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under this Agreement may be brought by
the Bank in any state or federal court located in the State of Washington, as
the Bank in its sole discretion may elect. By the execution and delivery of this
Agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Washington is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 

  8.6 Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
Agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this Agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this Agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.

 

  8.7 Non-Liability of the Bank. The relationship between the Borrower and the
Bank created by this Agreement is strictly a debtor and creditor relationship
and not fiduciary in nature, nor is the relationship to be construed as creating
any partnership or joint venture between the Bank and the Borrower. The Borrower
is exercising its own judgment with respect to its business. All information
supplied to the Bank is for the Bank’s protection only and no other party is
entitled to rely on such information. There is no duty for Bank to review,
inspect, supervise or inform the Borrower of any matter with respect to the
Borrower’s business. The Bank and the Borrower intend that the Bank may
reasonably rely on all information supplied by the Borrower to the Bank,
together with all representations and warranties given by the Borrower to the
Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank’s right to so
rely.

 

  8.8 Indemnification of the Bank. The Borrower agrees to indemnify, defend and
hold the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons”)
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys’
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement (“Claims”) to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this Agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person’s gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this Agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.

 

  8.9 Counterparts. This Agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.

 

  8.10 Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this Agreement and any other Related Documents.

 

10



--------------------------------------------------------------------------------

  8.11 Recovery of Additional Costs. If the imposition of or any change in any
Legal Requirement, or the interpretation or application of any thereof by any
court or administrative or governmental authority (including any request or
policy not having the force of law) shall impose, modify, or make applicable any
taxes (except federal, state, or local income or franchise taxes imposed on the
Bank), reserve requirements, liquidity requirements, capital adequacy
requirements, Federal Deposit Insurance Corporation (FDIC) deposit insurance
premiums or assessments, or other obligations which would (A) increase the cost
to the Bank for extending, maintaining or funding the Credit Facilities,
(B) reduce the amounts payable to the Bank under the Credit Facilities, or
(C) reduce the rate of return on the Bank’s capital as a consequence of the
Bank’s obligations with respect to the Credit Facilities, then the Borrower
agrees to pay the Bank such additional amounts as will compensate the Bank
therefor, within five (5) days after the Bank’s written demand for such payment.
The Bank’s demand shall be accompanied by an explanation of such imposition or
charge and a calculation in reasonable detail of the additional amounts payable
by the Borrower, which explanation and calculations shall be conclusive in the
absence of manifest error.

 

  8.12 Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys’ fees (including the
fees of in-house counsel) incurred in connection with the development,
preparation and execution of, and in connection with the enforcement or
preservation of any rights under, this Agreement, any amendment, supplement, or
modification thereto, and any other Related Documents. These costs and expenses
include without limitation any costs or expenses incurred by the Bank in any
bankruptcy, reorganization, insolvency or other similar proceeding.

 

  8.13 Time is of the Essence. Time is of the essence under this Agreement and
in the performance of every term, covenant and obligation contained herein.

 

  8.14 ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

 

9. USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.

 

10. WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

11. JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK
TO PROVIDE THE FINANCING DESCRIBED HEREIN.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

Address(es) for Notices:     Borrower: 17750 SE 6th Way     Nautilus, Inc.
Vancouver, WA 98683       Attn:  

 

    By:  

/s/ Sid Nayar

        Sid Nayar, Chief Financial Officer      
Date Signed: December 5, 2014                                                   
Address for Notices:     Bank: 888 SW 5th Ave.     JPMorgan Chase Bank, N.A.
Portland, OR 97204       Attn:  

 

    By:  

/s/ Mario De Luca

        Mario De Luca, Underwriter       Date Signed:
December 5, 2014                                                   

Outside Counsel Prepared

 

12